Order entered September 29, 2020




                                    In The
                             Court of Appeals
                      Fifth District of Texas at Dallas
                              No. 05-20-00290-CR
                              No. 05-20-00292-CR

                    JAMES ARNAZ RANDLE, Appellant

                                       V.

                      THE STATE OF TEXAS, Appellee

              On Appeal from the 203rd Judicial District Court
                           Dallas County, Texas
             Trial Court Cause Nos. F17-30614-P & F17-30615-P

                                   ORDER

      Before the Court is Bruce Anton’s September 17, 2020 motion to withdraw

as counsel for appellant. We GRANT the motion. We DIRECT the Clerk to

remove Bruce Anton as appellant’s counsel of record.

      We ORDER the trial court to appoint new counsel to represent appellant in

these appeals. We ORDER the trial court to transmit a supplemental clerk=s

record containing the order appointing new counsel to this Court within THIRTY

DAYS of the date of this order.
      We DIRECT the Clerk to send copies of this order to the Honorable Raquel

Jones, Presiding Judge, 203rd Judicial District Court; to Bruce Anton; to the Dallas

District Attorney’s Office, Appellate Division; and to James Arnaz Randle, TDCJ#

02204210, Beto Unit, 1391 F.M. 3328, Tennessee Colony, Texas 75880.

      We ABATE these appeals to allow the trial court to comply with this order.

We will reinstate the appeals when we receive the order appointing new counsel.




                                             /s/   LANA MYERS
                                                   JUSTICE